The plaintiff in error, Jeff Montgomery, and Kinnie Barnett, were jointly charged with the unlawful possession of 24 pints of Budweiser beer, with the intent of violating provisions of the prohibitory laws. Upon their trial the jury returned a verdict, finding the defendant Barnett not guilty, and finding the defendant Jeff Montgomery guilty, and fixing his punishment at 30 days' imprisonment and a fine of $50. From the judgment rendered on the verdict the defendant Montgomery appeals. No brief has been filed nor oral argument made. For this reason the Attorney General has filed a motion to affirm the judgment.
An examination of the record discloses that the appeal is without merit. The judgment is therefore affirmed. Mandate forthwith. *Page 299